Judgment and order reversed and new trial granted, costs to abide the event, upon the ground that the trial court erred in submitting to the jury, as a specification of defendant’s negligence, the question of defendant’s employees having had and followed the custom of leaving the elevator doors open, because there was no evidence tending to establish that such custom was a proximate cause of this accident; also upon the ground that that court erred in submitting to the jury the ordinance * as a command to the defendant to have such doors closed upon the occasion of the accident, because such ordinance did not apply to this ease, as the elevator shaft here was inclosed with brick walls and fireproof doors. Jenks, P. J., Carr, Mills and Rich, JJ., concurred; Thomas, J., dissented on the first ground only.

 See Building Code of City of New York, § 95.—[Rep.